Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks, including the Declaration by Yashihiro Asami (Declaration) filed on February 16, 2021 have been entered and considered. Claims 1 – 5 are pending in this application. Claim 4 has been withdrawn from further consideration subject to restriction requirement. In view of amendment and after careful consideration of Applicant’s arguments, including the information in the Declaration, the examiner has maintained the 103 rejection over Motohashi as detailed in the Office action dated November 06, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. JP 2013117014 A (Motohashi). English abstract and English translation of the International Search Report Authority of the Motohashi reference is relied upon herein.

Considering claims 1 – 3 and 5, Motohashi teaches that polyglycerol polyglycidyl ether was added as a sizing agent to a carbon fiber having a total single yarn count of 24,000 to obtain a carbon fiber (B-1; corresponding to the carbon fiber bundle in the present application) (see, paragraphs [0093], [0095], [0097]-[0098]); a blend (A-1) of a polypropylene resin and a maleic acid-modified polypropylene resin was prepared as a thermoplastic resin (see, paragraph [0096]; corresponding to claim 3 of the present application). Further, in the process for manufacturing a long-fiber-reinforced resin pellet,  in which a die opening for molten resin coating is installed at a discharge tip portion of a single screw extruder, was used, the extruder cylinder temperature was set  to 220°C, the thermoplastic resin (A-1) was supplied from a main hopper and melted, the carbon fiber (B-1) was supplied to the die opening (diameter: 3 mm) 
As to the new limitation in claims 1 and 2, requiring that the unmodified or base propylene content in the propylene polymers blend is between 90 and 97 % by weight; this limitation is also rendered obvious by the cited prior art, because Motohashi teaches at [0021] that in order to improve the mechanical properties of a molded article, it is preferable to use both a non-modified polypropylene resin and an acid-modified polypropylene resin. In particular, from the viewpoint of balance of flame retardancy and mechanical properties, it is preferable to use the unmodified polypropylene resin and the mod ified polypropylene resin so that the weight ratio of the unmodified polypropylene res in to the modified polypropylene resin becomes 95/5 - 75/25. Thus, teaching a range that overlaps significantly with the claimed range (97/3 – 90/10). 

As to claim 5, Motohashi teaches at [0100] that a test specimen (molded article) for evaluating properties was molded from the obtained long-fiber pellet. 
Response to Arguments

Applicant's amendments and accompanying remarks, including the Declaration by Yashihiro Asami (Declaration) filed on February 16, 2021 have been entered and considered. In view of amendment and after careful consideration of Applicant’s arguments, including the information in the Declaration, the examiner has maintained the 103 rejection over Motohashi as detailed in the Office action dated November 06, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments against the Motohashi reference have been fully considered but they are found to be not persuasive for the following reasons.

Applicant Traverses the rejection of record on the basis that none of the examples presented in Motohashi disclose that the "content of the base polymer in the propylene-based resin is 90 to 97 mass% when a total of the polypropylene-based resin is taken as 100 mass%" as recited in Claim 1. Further, even though the reference also 

In response, the examiner submits that as noted in the rejection above, and as recognized by Applicant, Motohashi teaches at [0021] that the content of unmodified propylene in the polymer blend is between 75 and 95 % by weight. Motohashi recognizes that this range is preferred because produces improved mechanical properties and flame retardant properties. Therefore, Motohashi does indeed recognize the criticality of the % content of the unmodified propylene. 

As to the Example in Motohashi wherein the % ratio content for unmodified to modified propylene is 85/15, the examiner submits that it has been held that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non preferred embodiments”. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). MPEP 2123.  

 As to the information in the Declaration, because Motohashi teaches a range that overlaps significantly with the claimed range in amended claims, said information is irrelevant. Further, the examiner notes that it is simply appalling that in an attempt to show criticality, Applicant uses as comparative example, an embodiment considered as preferred in the specification at paragraph [0038], which recites “Regarding the content and physical properties of a molded article better, the content of the base polymer is preferably 85 to 99 mass %, more preferably 90 to 97 mass %”.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786